Fisher, J.,
delivered the opinion of the court.
The object of this bill was to enjoin the defendants in error from enforcing a judgment which they had recovered against the plaintiffs in error, and to obtain a new trial at law in the same case.
The bill avers that the complainants “ are of opinion” that the note upon which the judgment was obtained, was altered after it was executed, by changing the place of payment from New Orleans to Mobile. This averment is too vague and indefinite, even if confessed, to authorize a decree. But, aside from this objection, the alteration, as viewed by a court of equity, would affect only the interest which would accrue on the note, in consequence of the debtors’ failure to perform their contract, — the interest of Louisiana being five per cent., and of Alabama eight per cent. This is the whole merit of the case, and no sufficient reason is given for not making this defence at law.
Decree sustaining the demurrer to the bill affirmed.